Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is made and entered into as of the 28th
day of February, 2007, by and between Stephen J. Large (“I”, “Me”, or “My” as
the case may be) and H.B. Fuller Company, a Minnesota corporation, with offices
at 1200 Willow Lake Boulevard, P.O. Box 64683, St. Paul, Minnesota 55164-0683
and all of its divisions, subsidiaries, affiliates, and all of its and their
agents, officers, employees, and directors, (hereinafter collectively “Fuller”):

WHEREAS, Fuller and I have agreed that my employment with Fuller will terminate
effective February 28, 2007; and

WHEREAS, I have agreed, in lieu of severance, to accept the benefits,
obligations and payments provided herein;

NOW, THEREFORE, in consideration of the promises, agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the undersigned hereby
agree and promise as follows:

1. Recitals. The foregoing recitals are hereby incorporated as if fully set
forth herein.

2. Employment and Termination. I agree that My employment with Fuller will end
February 28, 2007. I understand and acknowledge that My employment with Fuller
may be terminated earlier than February 28, 2007, but only for gross violation
of working rules or gross misconduct. I further understand and agree that this
Agreement will become automatically null, void and unenforceable in the event I
am so terminated. I hereby resign as an officer and director, as applicable, of
all Fuller-controlled entities, including subsidiaries and joint ventures.

3. Separation Payment. Upon the termination of my employment on February 28,
2007, I agree to provide Fuller with an executed Release Agreement in the form
attached hereto as Exhibit A (the “Release Agreement”). In return, and in
consideration of the promises, agreements and covenants contained in this
Agreement, Fuller agrees to pay Me the sum of $270,254.00 (the “Separation
Payment”). Unless there is a timely rescission of this Agreement and the Release
Agreement as provided in the Release Agreement, the Separation Payment shall be
paid in one lump sum (less state and federal taxes and other standard legal
deductions) following termination of My employment, upon Fuller’s receipt of the
signed Release Agreement and within ten business days after expiration of the
rescission periods referenced therein. Except as expressly provided herein, it
is understood and agreed that I am waiving and forfeiting any right, claim or
interest to any severance payment under any applicable Fuller plan, including,
specifically, the H.B. Fuller Company Severance Pay Plan.

4. Benefits. Except as otherwise stated herein, Fuller agrees that, until
termination of My employment, I will continue to be eligible for participation
as a full time employee under Fuller’s benefit programs, including all key
manager benefits. I understand and agree that My rights to benefits under any
Fuller benefit plan, including but not limited to Fuller’s Retirement



--------------------------------------------------------------------------------

Plan and Fuller’s Supplemental Executive Retirement Plan, are governed and
determined by the rules of said plans, as they may exist from time to time. It
is further understood and agreed that, except as expressly stated herein, I am
not waiving any rights to vested employee benefits extended under any Fuller
plan. Fuller also agrees to (a) reimburse Me for the cost of My COBRA payments
for medical and dental insurance for Me and my dependents through the end of
October, 2007 and (b) provide Me with the benefits I have elected to receive
under Fuller’s 2007 Key Managers Personal Financial Counseling Program.

5. T&E Reporting. I agree to provide Fuller with all documentation necessary to
reconcile My outstanding Travel and Expense Reporting, and will authorize Fuller
to deduct from my Separation Pay any amounts for any non-reimbursable expenses
or expenses that do not comply with Fuller’s policies regarding Travel and
Expense Reporting.

6. Personal Computer and Cell Phone Number. Fuller agrees to transfer to Me My
Fuller-issued personal computer and company cell phone number, subject to
Fuller’s right to remove all data and non-transferable software from My personal
computer prior to transfer.

7. Grants and Awards. Except as otherwise stated herein, I understand and agree
that My rights to any long term incentives pursuant to any Fuller grant or
award, including, but not limited to, Restricted Stock Awards and Stock Options,
shall be governed and determined by the terms of such grant or award, including
the terms and conditions of the plan or plans pursuant to which the grant or
award was made.

8. Key Employee Deferred Compensation Plan. My participation in the Key Employee
Deferred Compensation Plan (“KEDC”) will end as of the date of my termination.
Distributions under the KEDC will be made pursuant to the terms of that plan,
however, certain distributions may be subject to the six (6) month waiting
period mandated under Section 409(A) of the Internal Revenue Code.

9. Confidential Information. I agree that, from and after the date this
Agreement is executed by both parties, all the information, facts, or
occurrences relating to formulas, processes, customer lists, computer user
identifiers and passwords, and all purchasing, engineering, accounting,
marketing and other information, not generally known and proprietary to Fuller,
relating to research, development, manufacturing, marketing or sale of Fuller’s
products shall be and are hereby deemed to be confidential information
(“Confidential Information”) of the parties to this Agreement. I agree, from and
after the date this Agreement is executed by both parties, not to use or
disclose any Confidential Information at any time during or after My employment
by Fuller, except in the performance of My duties on behalf of Fuller, or by
written consent of Fuller or as may be required by law or court process. Upon
termination of My employment, I agree that all Confidential Information,
including all copies, excerpts and summaries in My possession or control, as
well as other Fuller property not transferred herein shall be immediately
returned to Fuller.

10. Non-Competition. For a period of 270 days following the date of termination
of My employment, I will not serve, directly or indirectly (individually or as
an officer, director, employee, consultant, partner or co-venturer, or as a
stockholder or other proprietor owning a

 

2



--------------------------------------------------------------------------------

beneficial interest of more than five percent (5%)) in any enterprise which
develops or sells a Conflicting Product without the written consent of Fuller.
This means, by way of illustration but not limitation, that I will not sell or
solicit orders for any “Conflicting Product” to or from any customer of Fuller,
and that I will not serve any organization or person engaged in the development,
production or sale of “Conflicting Product.” For the purposes of this
illustration, “Conflicting Product” means any product, process, equipment,
concept or service (in existence or under development) of any person or
organization that competes with a product, process, equipment, concept or
service of Fuller or concerning which I acquired Confidential Information at any
time through My work with Fuller.

In the event I am presented with an opportunity that I believe might violate
this covenant, I can submit in writing to Fuller, in care of the Vice President
of Human Resources, a description of the opportunity, asking for Fuller’s
written consent to pursue that opportunity. Fuller agrees to promptly reply in
writing to any such written request within five (5) business days.

I understand that this covenant is not intended to limit My subsequent
employment in any industry or for any employer producing a product or service
different from Fuller’s. I acknowledge and represent that I have substantial
experience and knowledge such that I can readily obtain employment that does not
violate this covenant.

11. Non-Solicitation. For a period of 270 days following the date of termination
of My employment, I agree that I will not induce, attempt to induce, or in any
way knowingly assist or act in concert with any other person or organization in
inducing or attempting to induce any employee of Fuller to terminate such
employee’s relationship with Fuller. During such period of time, I agree that I
will not make any offers of employment or knowingly assist or act in concert
with any other person or organization in making offers of employment to any
person who, at the time of such offer, is to My knowledge currently in an
employment relationship with Fuller.

12. Information, Assistance, Testimony. I understand that Fuller may
occasionally ask me to provide information, assistance or testimony regarding
litigation or legal matters, and I agree to cooperate, provided that Fuller
reimburses me for any out-of-pocket expenses. In the event I am required to
provide assistance totaling in excess of two (2) business days, Fuller will
provide me with a reasonable per diem payment to compensate me for my time. This
provision is not intended, of course, to affect the content of any testimony I
shall give in any matter.

13. Non-Disparagement. Fuller and I agree that neither of us will voluntarily
make statements, publicly or otherwise, which disparage, defame or are adverse
to either of our interests.

14. Remedies. The parties hereto acknowledge that the provisions of this
Agreement are reasonable and necessary for their mutual protection and that any
violation of this Agreement may cause irreparable harm for which the
non-breaching party would be entitled to temporary or permanent injunctive
relief, and for money damages insofar as they can be determined.

15. Jurisdiction and Venue. This Agreement shall be governed by the laws of the
State of Minnesota and I hereby consent to the jurisdiction and venue of the
courts of the State of Minnesota for the resolution of any disputes arising out
of, or related to, this Agreement, to the exclusion of the courts of any other
state.

 

3



--------------------------------------------------------------------------------

16. Integration and Modification. Except as provided herein, this Agreement
represents the entire agreement between Me or anyone who has or obtains any
legal rights or claims through Me and Fuller with respect to the subject matter
covered herein. It replaces any other oral or written agreements,
representations, promises or discussions between Me and Fuller. This Agreement
may not be changed orally. To be valid, any waiver or modification must be in
writing and signed by all of the parties hereto. If any part of this Agreement
is declared by a court of competent jurisdiction to be illegal, invalid or
unlawful, in whole or in part, then said part shall be modified or suspended, as
the case may require, but only to the extent necessary and all other parts will
remain valid and in full force and effect. This Agreement may be executed in any
number of counterparts which, taken together, shall constitute but one
Agreement. A copy of this Agreement is as valid as the original.

17. Execution in Counterpart. This Agreement may be executed in counterparts.
Each such counterpart, when executed and delivered, shall be deemed to be an
original and, taken together, shall constitute but one in the same instrument.

18. Facsimile Signatures. The signatures to this Agreement may be evidenced by
facsimile copies reflecting the party’s signature hereto, and such facsimile
copy shall be sufficient to evidence the signature of such party just as if it
were an original signature.

THIS IS A FINAL AGREEMENT AND RELEASE. READ BEFORE SIGNING.

 

Dated: February 28, 2007

    H.B. FULLER COMPANY     By:  

/s/ Ann B. Parriott

    Its:   Vice President, Human Resource

Dated: February 28, 2007

   

/s/ Stephen J. Large

    Stephen J. Large

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Release Agreement

In consideration of the promises, agreements and covenants contained herein and
in My Separation Agreement dated February 28, 2007 (“My Separation Agreement”),
I, on behalf of Myself, My heirs, assigns, spouses, representatives, and agents
do hereby fully release and forever discharge H.B. Fuller Company, a Minnesota
corporation, with offices at 1200 Willow Lake Boulevard, P.O. Box 64683, St.
Paul, Minnesota 55164-0683 and all of its divisions, subsidiaries, affiliates,
and all of its and their agents, officers, employees, directors, and
shareholders (hereinafter collectively “Fuller”), from any and all liability,
remedies, claims for relief, demands, actions, causes of action, suits,
grievances, arbitrations and administrative proceedings under every local,
state, or federal law, statute, ordinance or common-law, and any and all other
claims of any kind or nature whatsoever occurring as of the date of this
Agreement, whether in law or in equity, contract or tort, known or unknown,
asserted or unasserted, suspected or unsuspected, of any kind or nature
whatsoever which I may now have or hereafter have or claim to have against
Fuller for, upon, or by reason of any matter, event, cause or thing occurring
prior to the date of this Agreement, including without limitation, any and all
claims of any kind arising out of or in anyway relating to My employment with
Fuller, and further including without limitation:

(i) Any claims, demands, or causes of action arising under, or any claim for
relief on the basis of, an alleged violation of the Civil Rights Act of 1991,
Title VII of the Civil Rights Act of 1964, the Age Discrimination In Employment
Act of 1967, as amended, the Employee Retirement Income Security Act, Title 42
U.S. Section 1985, the Americans With Disabilities Act, the Older Workers
Benefit Protection Act, the Minnesota Human Rights Act, and/or any other
federal, state or local statute, ordinance, or regulation dealing in any way
with employment or employment discrimination;

(ii) Any claims, demands, or causes of action on the basis of any breach of an
express or implied employment contract under the common-law of the State of
Minnesota, or any other state, or on the basis of any claim of defamation,
wrongful discharge and/or any other common-law, statute or tort or any other
claim whatsoever arising out of or in any way relating to My employment with
Fuller or any other occurrence prior to the date of this Agreement, but
excluding claims which I cannot by law waive and claims for breach of this
Agreement.

It is specifically agreed and understood that I am not waiving or releasing any
right I may have under Fuller’s corporate undertakings or pursuant to any
applicable policy of insurance, to defense and/or indemnity for third party
claims.

I warrant that I am legally competent to execute this Release and accept full
responsibility therefore. I also agree that I am signing this Release
voluntarily and with full knowledge of its significance and legal consequence. I
also agree that I have been advised to consult with any attorney before signing
this Agreement and that Fuller has given Me a full twenty-one (21) days within
which to consider this Agreement, before signing below, if I so desire.

 

5



--------------------------------------------------------------------------------

I understand that I may rescind (that is, cancel) this Agreement within seven
(7) calendar days of signing it to reinstate claims under the Age Discrimination
In Employment Act of 1967 and within fifteen (15) calendar days to reinstate
claims under the Minnesota Human Rights Act. To be effective, My rescission must
be in writing and delivered to Fuller in care of the Vice President of Human
Resources, 1200 Willow Lake Boulevard, P.O. Box 64683, St. Paul, Minnesota
55164-0683. If delivered by mail, such rescission may be postmarked within the
seven (7) or fifteen (15) day period and sent by Certified Mail, Return Receipt
Requested to H.B. Fuller Company at 1200 Willow Lake Boulevard, P.O. Box 64683,
St. Paul, Minnesota 55164-0683, attention Vice President of Human Resources.

I understand that timely rescission of any portion of this Agreement as provided
herein, shall constitute a material breach of this Agreement and My Separation
Agreement resulting in immediate withdrawal and rescission of all promises,
agreements and covenants contained herein and in my Separation Agreement.

 

Dated: February 28, 2007

     

 

      Stephen J. Large

 

6